                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 KENNETH LEE                                                                  CIVIL ACTION

 VERSUS                                                                          NO. 19-10064

 ROBERT TANNER, ET AL.                                                      SECTION: “S”(3)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Partial Report and Recommendation, hereby approves

the Partial Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that all of plaintiff’s official-capacity claims for monetary damages are

DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction.

       IT IS FURTHER ORDERED that plaintiff’s claims against Warden Robert Tanner and

Deputy Warden Keith Bickham are DISMISSED WITH PREJUDICE as frivolous and/or for

failing to state a claim on which relief may be granted.

       IT IS FURTHER ORDERED that plaintiff’s claims against the unidentified “Medical

Nursing Officials” are DISMISSED WITH PREJUDICE as frivolous and/or for failing to state

a claim on which relief may be granted.

       IT IS FURTHER ORDERED that plaintiff is granted leave to file an amended complaint

to properly name the individual nurses who allegedly were deliberately indifferent to his serious

medical needs.
       IT IS FURTHER ORDERED that plaintiff’s remaining claims against Deputy Warden

Beverly Kelly, Dr. Robert Cleveland, and Emergency Medical Technician Laura Buckley are

allowed to proceed pending further development and review.

       New Orleans, Louisiana, this _____          October
                                    3rd day of _______________, 2019.




                                          __________________________________________
                                          UNITED STATES DISTRICT JUDGE




                                             2
